Citation Nr: 1015512	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include whether new and material evidence has 
been received to reopen a previously denied claim.  

2.  Entitlement to service connection for a right eye 
disorder, to include whether new and material evidence has 
been received to reopen a previously denied claim.  

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1987 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO denied the Veteran's 
petition to reopen service connection for a right knee 
disorder and a right eye disorder.  

Also on appeal is a March 2007 RO rating decision that 
continued the prior denial of the Veteran's petition to 
reopen his claims of service connection for a right knee 
disorder and a right eye disorder.  The March 2007 rating 
decision further denied the Veteran's claim of service 
connection for a low back disorder on the merits.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a Board hearing in Nashville, Tennessee, in 
January 2010.  A transcript of the hearing has been 
associated with the claims file.  

Following the Board hearing, the Veteran submitted additional 
evidence (consisting of a January 2010 VA optometry record) 
directly to the Board without a waiver of initial RO 
consideration and adjudication.  This evidence is only 
pertinent to the claim of service connection for a right eye 
disability, and the Board's decision below is fully favorable 
to the Veteran on this issue.  Accordingly, the Board need 
not remand the claims to the RO to allow initial review of 
the evidence.  See 38 C.F.R. § 20.1304 (2009); Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The issues of (1) entitlement to service connection for a low 
back disorder and 
(2) entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims of service connection for a right 
knee disorder and a right eye disorder were denied in an 
October 1986 decision, and the RO notified the Veteran of 
this decision; the Veteran entered a notice of disagreement 
(NOD) with that decision in October 1986; the RO issued a 
statement of the case on November 1986; the Veteran did not 
thereafter enter a substantive appeal within one year of 
notice of the decision or within 60 days of issuance of the 
statement of the case.

2.  The evidence associated with the claims file subsequent 
to the October 1986 rating decision is new and, by itself or 
in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claims of service 
connection for a right knee disorder and service connection 
for a right eye disorder.

3.  The weight of the competent evidence is in relative 
equipoise on the question of whether the Veteran's current 
right knee disability, which is manifested by osteoarthritis, 
is due to injury or disease incurred during the Veteran's 
active service.  

4.  The weight of the competent evidence is in relative 
equipoise on the question of whether the Veteran's current 
right eye disorder manifested by a corneal scar is due to 
injury or disease incurred during the Veteran's active 
service.  


CONCLUSIONS OF LAW


1.  The October 1986 rating decision denying service 
connection for a right knee disorder and a right eye disorder 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009). 

2.  The additional evidence received since the RO's October 
1986 rating decision is new and material, and the claims of 
service connection for a right knee disorder and right eye 
disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2001).

3.  Resolving reasonable doubt in the Veteran's favor, the 
right knee disability manifested by osteoarthritis is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, the 
right eye disability manifested by a corneal scar is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issues of entitlement to service connection 
for right knee disorder and a right eye disorder, to include 
whether new and material evidence has been received to reopen 
the previously denied claims, has been accomplished.  

Reopening Service Connection for Right Knee and Right Eye 
Disorders

The Veteran is first contending that his claims of service 
connection for a right knee disorder and a right eye disorder 
should be reopened and considered on the merits.  The 
petition to reopen currently on appeal was submitted in 
December 1986.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 

 Regardless of the actions of the RO, the Board has a legal 
duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). 
 
Here, the Veteran filed his original claim of service 
connection for these disorders in March 1981.  The RO denied 
service connection in a July 1981 rating decision.  The RO 
notified the Veteran of this decision by an August 1981 cover 
letter, which also informed the Veteran that he had one year 
to appeal the decision.  

The Veteran did not subsequently submit a notice of 
disagreement (NOD).  In November 1981, the RO received an 
Application for Compensation (VA Form 21-526) from the 
Veteran, in which he claimed service connection for right 
knee and right eye injuries.  The Veteran included a 
statement detailing the circumstances of his in-service 
injuries.  The Board points out that the Veteran did not 
mention the RO's July 1981 rating decision in his November 
1981 correspondence, and did not express disagreement with 
the decision.  Nor did he in any way express a desire for 
appellate review of that decision or reevaluation of his 
claim.  Accordingly, the November 1981 correspondence does 
not constitute a NOD.  See 38 C.F.R. § 20.201 (2009).  

Rather, the RO correctly treated the Veteran's November 1981 
correspondence as a petition to reopen.  In response to his 
November 1981 correspondence, however, the RO sent the 
Veteran an incorrect notice letter.  The December 1981 notice 
letter informed the Veteran of the information and evidence 
necessary to support a claim "for an increased service 
connected disability" and requested that he submit pertinent 
evidence.  The Veteran did not respond to the letter 
requesting, which may suggest that he abandoned the claim.  
See 38 C.F.R. § 3.158 (2009).  A claim may only be considered 
abandoned, however, "where evidence requested in connection 
with . . . a claim . . . to reopen . . . is not furnished 
within 1 year after the date of request."  Here, the RO's 
December 1981 letter did not request the Veteran to submit 
evidence for his claim to reopen.  Due to this notice error 
by the RO, the Veteran's November 1981 petition to reopen may 
not be considered to have been abandoned by failing to 
respond.  See 38 C.F.R. § 3.158.  

In other words, the Veteran's November 1981 petition to 
reopen remained pending when the RO next received 
correspondence from the Veteran in September 1986.  In the 
letter, the Veteran wrote that he had received further 
treatment at VA for his right knee and eyesight.  He included 
an August 1986 VA treatment record.  The RO then issued an 
October 1986 letter decision informing the Veteran that this 
new evidence did not warrant a change in their prior 
decision.  Shortly thereafter in October 1986, the RO 
received a letter from the Veteran in which he wrote that he 
disagreed with the RO's denial.  In response, the RO properly 
issued a Statement of the Case (SOC) in November 1986.  The 
Veteran was informed by the attached cover letter that he had 
60 days to submit his Substantive Appeal (VA Form 9) or the 
RO would assume he did not wish to appeal the decision.  

On December 1, 1986, the RO received a letter from the 
Veteran in which he wrote that he had filed a NOD and "will 
eventually file the Appeal form" if his claims were denied.  
First, however, he requested "the Board to review" new 
medical evidence he was submitting. 

The Board finds that the Veteran's December 1986 
correspondence does not constitute a valid Substantive 
Appeal.  According to the provisions of 38 C.F.R. § 20.202, a 
"Substantive Appeal consists of a properly completed VA Form 
9 . . . or correspondence containing the necessary 
information [consisting of] specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed."  Although the filing of a 
timely Substantive Appeal is not a jurisdictional bar to 
Board jurisdiction, and the Board can implicitly or 
explicitly waive the issue of timeliness with regard to a 
Substantive Appeal, the Board may decline to exercise 
jurisdiction over an appeal if a Substantive Appeal is not 
timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 
(2009).  

Here, although the Veteran's December 1986 correspondence was 
received within 60 days of the November 1986 SOC, the Veteran 
wrote specifically in his December 1986 correspondence that 
he was not filing an "Appeal" at that time.  The Veteran 
did not otherwise submit a VA Form 9 or any other 
correspondence within 60 days of the November 1986 SOC that 
may reasonably be construed as a Substantive Appeal.  Because 
he did not file a timely Substantive Appeal within one year 
of notice of the decision or within 60 days of issuance of 
the November 1986 SOC, the Veteran's claims of service 
connection, which had remained pending since November 1981, 
became final.  38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009). 

Accordingly, the RO properly construed the Veteran's December 
1986 as a petition to reopen.  In response to his December 
1986 correspondence, the RO scheduled the Veteran for a VA 
examination, and then issued a rating decision in April 1987 
again denying the claims of service connection.  The Veteran 
was notified of this decision by an April 1987 cover letter, 
which included notification that he had one year to appeal 
the decision by filing a NOD.  By a May 1988 letter, the 
Veteran reiterated his contentions with regard to the right 
knee and submitted a private hospital bill showing treatment 
in April 1988.  He requested that the RO obtain further VA 
treatment records to support his claim.  

Although the Veteran's May 1988 letter did not explicitly 
express disagreement with the RO's April 1987 rating 
decision, he identified specific new evidence he wanted the 
RO to obtain "in support of [his] claim," and he attached 
new evidence.  Accordingly, the Board finds that the May 1988 
letter constituted a valid NOD, and the claims were placed 
into appellate status.  See 38 C.F.R. § 20.201.  Instead of 
issuing a SOC, however, the RO sent the Veteran a July 1988 
letter decision informing him that the records he had 
requested did not warrant a change in the prior 
determination.  Accordingly, his present appeal has remained 
pending since it was placed into appellate status by the May 
1988 NOD.  By way of history, the Board points out that the 
RO issued a further letter decision in November 1988, and a 
rating decision in March 2007.  In July 2008 the RO issued a 
SOC.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The pertinent 
regulations have been amended, but the regulatory changes of 
the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the notice and 
duty to assist statutes at 38 U.S.C.A. §§ 5103 and 5103A 
apply only to a claim to reopen a finally decided claim that 
was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the present Veteran filed his claim to reopen 
in December 1986, which was prior to the effective date for 
the regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) do not apply to his 
claim.  Rather, the definition of new and material evidence 
in effect prior to August 29, 2001 will be applied. 
 
For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 
 
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final prior 
denial in November 1986.

The RO denied service connection in November 1986 on the 
basis that the Veteran's in-service right knee and right eye 
injuries were acute and transient with no permanent 
residuals.  The additional evidence received since November 
1986 includes a February 2008 private medical opinion 
relating the Veteran's current knee disorder and right eye 
disorder to his service, plus VA examinations from June 2008.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to November 1986 is new and, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a right knee disorder and an eye disorder.  
Therefore, the claims of service connection for a right knee 
disorder and a right eye disorder must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).



Service Connection Laws and Regulations

Turning to the merits of the claims on appeal, the Veteran 
asserts that he has current disabilities of the right knee 
and right eye due to his service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the 
credibility and weight of the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess).

Service Connection for Right Knee Disorder

After a review of the evidence of record, the Board finds 
that, by resolving reasonable doubt in the Veteran's favor, 
service connection is warranted for a right knee disability.  
The evidence shows that the Veteran sustained a right knee 
injury in service.  The service treatment records (STR) shows 
that the Veteran underwent treatment for right knee 
complaints on numerous occasions during service.  In February 
1975, he complained of a sore right knee for one week with a 
history of three previous episodes.  Physical examination of 
the knee showed tenderness along the lateral joint line; 
otherwise within normal limits.  The assessment was strain; 
the Veteran was prescribed aspirin and rest.  

During service in April 1975, the Veteran underwent 
consultation for a history of effusion in the right knee in 
March and April 1975 with no history of trauma.  The Veteran 
was put on profile and X-rays were ordered.  Later in April 
1975, the Veteran again complained of swelling, pain, and 
locking up of the right knee after standing for a few 
minutes.  He was diagnosed with "rule out meniscus tear."  
An April 1975 right knee X-ray was "unremarkable."  On 
follow-up in May 1975, a clinical evaluation showed no 
effusion, full range of motion, negative McMurray's, and no 
local tenderness.  The Veteran was advised to gradually 
increase activity.  Also, during the September 1977 discharge 
examination, clinical evaluation of the lower extremities was 
"normal," and the Veteran denied complaints of trick or 
locked knee.  

The evidence also reflects continuous right knee symptoms 
after service.  Following the October 1977 service discharge, 
the record shows that the Veteran underwent a VA examination 
in June 1981.  With regard to the right knee, the VA examiner 
noted that the three months of complaints and treatment in 
service, including having fluid removed by needle.  The VA 
examiner indicated that medical records showed meniscus tear.  
The Veteran told the VA examiner that he continued to have 
swelling and pain to the present, particularly when walking.  
He took no medication, but the pain was made worse with 
strain or excessive exercise.  On physical examination of the 
knee, the VA examiner found some crepitation, but no 
instability on forceful lateral movement, or swelling.  X-
rays showed bony structure intact; joint spaces well 
maintained; and no evidence of joint fluid or calcification 
in the soft tissue.  

The evidence of record also includes medical opinions that 
have some tendency to relate the Veteran's right knee 
disability to the in-service injury, or other findings that 
tend to show an old meniscal tear consistent with the in-
service right knee injury.  For example, the June 1981 VA 
examiner diagnosed right knee injury that "is service-
connected" and which, he indicated, was noted in the record 
as diagnosis of meniscus tear in the right knee.  

The record on appeal next includes an August 1986 VA 
treatment record showing that the Veteran sought treatment 
for complaints of swollen and pain right knee, first hurt 
during service and continuous since 1975.  The diagnosis was 
normal exam and function.  An accompanying X-ray revealed no 
significant abnormality.  

In November 1986, the Veteran underwent arthroscopy due to 
probable torn medial cartilage, right knee.  In pertinent 
part, the surgery revealed mild chondromalacia underlying the 
patella, Grade I, and an obvious osteochondral lesion 
overlying the medial femoral condyle, predominantly over the 
posterior horn of the meniscus.  Evaluation by probe showed 
that the Veteran had an old degenerative tear of the 
posterior horn of the cartilage in a flag-type configuration.  
The post-operative diagnosis was arthroscopy with shaving of 
osteochondral lesion and debridement of posterior horn, 
medial meniscus, right knee.  

In a November 1986 letter, a private physician explained that 
he had been treating the Veteran for torn posterior horn, 
medial cartilage of the right knee.  According to the 
physician, the Veteran had described his in-service injury 
history, including an X-ray with questionable meniscus tear.  
The Veteran complained of continued intermittent pain and 
discomfort since the initial in-service injury.  Also, the 
physician explained, the Veteran had recently been seen at an 
emergency room, where he had similar complaints and related 
the same history.  He underwent arthroscopic examination at 
that time.  He also underwent X-rays in November 1986, which 
showed torn posterior horn of the medial meniscus with 
overlying osteochondral defect.  The physician then opined 
that because of the Veteran's persistent symptoms since the 
mid-1970s, it was felt that his current lesion "is in all 
probability related to his injury" during service.  

In light of the November 1986 letter, the Veteran underwent a 
further VA examination in February 1987.  The VA examiner 
diagnosed painful right knee status post arthroscopic 
surgery.  The Board points out that the VA examiner did not 
offer an etiology opinion.  He characterized his VA 
examination as an "eval[uation] for . . . rating purposes," 
which suggests that he believed the right knee disorder to 
have been already service-connected.  

The more recent evidence includes a December 2005 letter to 
the Veteran from his primary care physician.  The physician 
explained to the Veteran that a knee X-ray revealed early 
degenerative arthritis of the right knee joint.  In an 
addendum, it is noted that X-rays of the right knee showed 
mild degenerative changes in the femoropatellar portion 
predominately consisting of osteophytes arising off the 
patella; the impression was early degenerative joint disease 
of the femoropatella portion of the right knee joint.  

In a February 2008 VA treatment note, the Veteran's primary 
care provider indicated that he had reviewed the Veteran's 
STR.  He also noted that he was associating records of the 
Veteran's prior treatment with the progress note.  
Accordingly, he then filled out a form in which he endorsed 
options providing that the Veteran has osteoarthritis of the 
right knee related to his service to include knee surgery in 
service in 1975.  

Most recently, the Veteran underwent a VA examination in June 
2008.  In the VA examination request, the RO pointed out the 
Veteran's in-service and post-service medical history.  The 
VA examiner wrote that he reviewed the cited treatment 
records.  The VA examiner also noted the Veteran's assertions 
of having twisted his right knee during service with 
progressively worsening symptoms since then.  The VA examiner 
also noted the Veteran's current complaints, and performed a 
thorough clinical evaluation, which included review of a June 
2008 X-ray.  The X-ray showed limited extension, which might 
be physiological; probable minimal early osteoarthritis of 
the medial-posterior aspect of the knee joint and might be a 
new finding; and minimal very early osteoarthritis of the 
patellar aspect of the patellofemoral joint.  

Based on the results of the examination, the June 2008 VA 
examiner diagnosed right knee degenerative joint disease 
(DJD).  With regard to the etiology of the disorder, the VA 
examiner opined that it is less likely as not caused by or a 
result of the Veteran's service.  In explanation, the VA 
examiner observed that previous injury to any joint has a 
greater risk of development of osteoarthritis as per the 
literature from several medical sources, including sports 
medicine and osteopathic medical journals.  Therefore, the VA 
examiner continued, he could not exclude a conclusion that 
the Veteran had developed osteoarthritis of the right knee 
from the 1975 service injury.  

In summary, the record on appeal shows that the Veteran had 
complaints and treatment in service for the right knee.  He 
continued to have complaints and treatment following service 
until the present.  Further, the record contains three 
medical opinions relating his in-service complaints to his 
current right knee osteoarthritis.  First, the private 
physician in November 1986 opined that because of the 
Veteran's persistent symptoms since the mid-1970s, it was 
felt that his current lesion "is in all probability related 
to his injury" during service.  Second, the Veteran's 
treating VA medical care provider offered an opinion in 
February 2008 also relating the Veteran's current 
osteoarthritis to his service.  Finally, the June 2008 VA 
examiner opined that he could not exclude a conclusion that 
the Veteran had developed osteoarthritis of the right knee 
from the 1975 service injury.  Other clinical findings 
reflect the presence of an old meniscal tear consistent with 
the in-service right knee injury.

For these reasons, the Board finds that the evidence is at 
least in a state of relative equipoise on the question of 
whether the Veteran's current right knee disability 
manifested by osteoarthritis is due to his right knee injury 
in service.  Accordingly, by resolving reasonable doubt in 
the Veteran's favor, service connection is warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.    

Service Connection for Right Eye Disorder

After a review of the evidence of record, the Board finds 
that, by resolving reasonable doubt in the Veteran's favor, 
service connection is warranted for a right eye disability.  
The evidence includes the service treatment records that show 
treatment in January 1976 for a speck of metal on the cornea 
of the right eye.  The major portion of metal was removed, 
but magnification showed a speck that was tenaciously adhered 
to the eye.  On follow-up the next day, the Veteran 
complained of continued eye irritation, and a small rust ring 
was removed.  On follow-up five days later, the Veteran again 
complained of a sensation in the eye.  Physical examination 
showed a small amount of rust remaining, which was removed.  
Follow-up notes from February 1976 show an assessment of 
superficial/shallow defect with strain and some epithelial 
irregularity in the cornea, plus cystic-like appearance; the 
anterior chamber was clear.  

Several months later, in service in July 1976, the Veteran 
again presented with complaints of continued right eye pain 
on and off throughout a day.  Physical examination of the 
right eye showed an anterior polar opacity.  At the service 
discharge examination in September 1977, the Veteran endorsed 
having had eye trouble.  Clinical evaluation of the eyes was 
"normal." 

Following the October 1977 service discharge, the Veteran 
underwent a VA examination in June 1981.  The VA examiner 
noted the Veteran's complaints of a foreign body in the right 
cornea during service with subsequent vision loss in that 
eye.  Slit lamp examination showed "no scars."  The 
assessment was astigmatism right eye with "[n]o ocular 
pathology" seen.   

In June 1997, the Veteran underwent a private skull X-ray to 
determine if he had a retained metal foreign body.  The X-ray 
revealed "no evidence of metallic foreign body" with the 
orbits.  

The evidence includes the Veteran's reports of continuous 
right eye pain and symptoms since service separation.  More 
recently, the Veteran presented for VA treatment in December 
2005 with complaints of chronic right eye pain that had 
progressively worsened.  The Veteran reported to the 
physician that he had a retrained metal body since his 
service.  An addendum notes that an MRI demonstrated no 
foreign bodies in the orbits.  

On the question of relationship to in-service eye injury, in 
a February 2008 letter (cited above), the Veteran's treating 
VA primary care provider endorsed that the Veteran currently 
has eye pain related to his service, to include metal in his 
eye in service.  

In connection with his present claim, the Veteran underwent a 
VA examination in 
June 2008.  The VA examiner noted the pertinent history, 
including the Veteran's in-service treatment for removal of a 
foreign body and subsequent removal of rust ring.  The VA 
examiner also performed a thorough clinical evaluation, 
which, the Board points out, revealed a very faint, small 
corneal scar inferior, right eye, not in the visual axis.  
Based on the results of the examination, the VA examiner 
diagnosed intermittent eye pain behind the right eye 
occurring one to two times per month, with no visual 
impairment or obvious ocular etiology.  The VA examiner 
explained that the corneal scar would not cause the Veteran's 
eye pain, so there is other etiology that needed to be 
explored, including a glaucoma work-up.  In other words, the 
VA examiner made clear that additional testing was needed. 

The most recent evidence consists of a January 2010 VA 
outpatient eye examination.  The Veteran asked the VA 
optometrist what was causing his eye pain and what happened 
to the piece of metal that had been in his eye.  The Veteran 
informed the VA optometrist that the metal had not come off 
his eye, and he had sharp pain in the back of his right eye 
at least once a day.  Slit lamp examination of the eye 
revealed a very faint small stromal scar inferior right eye.  
An X-ray revealed no evidence of foreign bodies in the right 
orbit.  The VA optometrist's assessment was that the Veteran 
had metal in his eye during service, which was removed, and 
there is now a very faint (hardly visible) stromal scar not 
in the visual axis, with "absolutely no indication of metal 
remaining the cornea."  According to the optometrist, any 
superficial metal remaining at the time would have worked 
itself out.  With regard to the Veteran's complaints of eye 
pain, the VA optometrist found that his complaints were 
"entirely subjective" and of unknown etiology.  There was 
no associated iritis, infection, or increased intraocular 
pressure.  The VA optometrist also diagnosed refractive 
error, optic nerve cupping with normal intraocular pressure, 
macular drusen/retina pigment epithelial mottling, and 
immature cataracts.  

In summary, the evidence shows that the Veteran had a foreign 
body removed from his eye during service with follow-up for 
removal of a rust ring.  The post-service medical evidence 
continues to demonstrate a corneal scar.  

The Board recognizes that the medical evidence suggests that 
the Veteran's corneal scar is not the cause of his current 
right eye pain; however, the June 2008 VA examiner specified 
that further follow-up was needed to clarify the source of 
the Veteran's pain.  In other words, the issue of whether the 
right eye corneal scar is causing the Veteran's eye pain is a 
matter that must be addressed when rating the disability.  
Regardless of whether the corneal scar is causing the current 
right eye pain, the evidence is at least in a state of 
relative equipoise in showing that the Veteran currently has 
a right eye disability manifested by a corneal scar, due to 
his service.  Accordingly, by extending the benefit of the 
doubt to the Veteran, service connection is warranted for 
right eye disability of corneal scarring.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been received, the appeal to 
reopen service connection for a right knee disorder is 
granted.  

Service connection for a right knee disability manifested by 
osteoarthritis is granted.  

As new and material evidence has been received, the appeal to 
reopen service connection for a right eye disorder is 
granted.

Service connection for a right eye disability manifested by a 
corneal scar is granted.  


REMAND

Upon review, the Board finds that the Veteran's claim of 
service connection for a low back disorder and claim for a 
TDIU must be remanded for further evidentiary development.  

With regard to the service connection for a low back 
disorder, a new VA examination is necessary.  The service 
treatment record shows that the Veteran sought treatment in 
mid-April 1976 for complaints of low back pain back after 
lifting the hood of a truck with one previous similar 
episode.  An X-ray was negative except for minimal 
generalized irregular endplates.  The assessment was muscular 
mid-back pain.  The Veteran sought follow-up treatment on two 
subsequent occasions in April 1976.  At service discharge in 
September 1977, a clinical evaluation of the spine was 
"normal," and the Veteran denied having recurrent low back 
pain.  

Following the October 1977 service discharge, the Veteran 
underwent consultation in June 1997 with a private physician.  
He reported to the physician in March 1997 that he had bent 
over to pick something up at his construction job, when he 
felt severe pain in his left low back.  He was off work for 
nearly two months, and then quit the construction job.  He 
subsequently obtained a carpentry job, but it only lasted two 
days due to recurrence of pain upon bending over.  The 
Veteran specifically reported that he had had no back 
problems prior to the March 1997 workplace injury.  The 
consulting physician's assessment after performing a physical 
examination was subacute low back pain temporally related to 
industrial injury in March 1997 with probable lumbosacral 
strain residuals.  It was the physician's opinion that the 
carpentry injury was merely an exacerbation of the original, 
March 1997 injury.  

In February 2008, the Veteran's treating VA primary care 
provider indicated that the Veteran currently has 
degenerative disc disease that is related to his back 
treatment in service.  

The Veteran also underwent a VA examination in June 2008.  
The VA examiner performed a clinical evaluation and reported 
that a June 2008 X-ray revealed dextroscoliosis in the 
thoracolumbar region with decreased lordosis and minimal 
retrolisthesis of L2 on L3; radiographically significant 
spondylosis from T12 through S1 with bilateral facet disease 
at L5-S1; and old avulsion fracture of the upper anterior 
margin of the upper end plate of L4; and atherosclerotic 
disease of the distal abdominal aorta and the iliacs.  The VA 
examiner, accordingly, diagnosed low back degenerative joint 
disease (DJD) with arthritic changes.  With regard to the 
etiology of the disorder, the VA examiner opined that it is 
less likely as not caused by or a result of the strain during 
service.  The VA examiner explained, however, that previous 
injury to any joint, such as the spine, has a greater risk 
for development of osteoarthritis as per the literature from 
several medical sources, including sports medicine and 
osteopathic medical journals.  Because the present Veteran 
injured his back during service, the VA examiner asserted 
that he could not exclude the fact that the Veteran "very 
well could have developed" lumbar spine arthritis due to the 
service injury.  

In short, the evidence shows competent evidence of a current 
disability; evidence establishing an injury in service; and 
an indication that the disability may be associated with the 
Veteran's service.  Because the record otherwise indicates a 
post-service origin, remand for a VA examination is required.  
See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Remand of the Veteran's claim for a TDIU is necessary for two 
reasons.  First, the Board above granted service connection 
for a right knee disorder and a right eye disorder.  The 
assignment of initial ratings for these now-service-connected 
disabilities will impact whether the Veteran meets the 
schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  
Similarly, resolution of the remanded claim for a lumbar 
spine disorder is intertwined with the claim for a TDIU.  See 
Henderson v. West, 
12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 
Vet. App. 180 (1991) (where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined)).

The record also indicates that the Veteran is receiving 
Social Security Administration (SSA) disability benefits.  
For instance, an August 2003 private treatment note reports 
that the Veteran wanted to work as a truck driver so he could 
drop his SSA.  SSA records are relevant to a claim and VA 
must obtain them where either (1) there is an SSA decision 
pertaining to a medical condition related to the one for 
which the Veteran is seeking service connection or (2) there 
are specific allegations "giv[ing] rise to a reasonable 
belief" that the SSA records may pertain to the claimed 
disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).  Here, the SSA records are pertinent the Veteran's 
claim for a TDIU (and also the claim for service connection 
for a low back disorder).  According, upon remand, AMC/RO 
should attempt to obtain a copy of the decision granting (or 
denying) SSA disability benefits and all supporting medical 
documentation.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.



Accordingly, the issues of entitlement to service connection 
for a low back disorder and entitlement to a TDIU are 
REMANDED for the following action:

1.  The RO should send the Veteran a 
letter advising him of the information and 
evidence necessary to substantiate the 
remanded claim of service connection, as 
required by Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006), and the claim for 
a TDIU, as required by Dingess, and Hart 
v. Mansfield, 21 Vet. App.505 (2007).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers may 
have additional records pertinent to his 
claimed low back and unemployability.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all outstanding VA treatment 
records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

The RO should also take appropriate steps 
to contact the SSA and attempt to obtain 
any records pertinent to the Veteran's 
award or denial of Social Security 
disability benefits, including any 
decisions and/or determinations, and all 
supporting medical documentation utilized 
in rendering the decision.  

All attempts to fulfill the above-
requested development must be documented 
in the claims file.  If the search for any 
records yields negative results, that fact 
should be clearly noted, with the RO 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran must also be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing all of the above-
requested development, the RO should 
undertake any further development 
warranted by the record.  Then, the RO 
should schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed lumbar 
spine disorder.  

The pertinent evidence in the claims file 
should be made available to the examiner 
for review.  Accordingly, the examiner 
should review the pertinent evidence, 
including the Veteran's lay assertions, and 
also undertake any indicated studies.  

Based on the examination results, the 
examiner is asked provide a current 
diagnosis and an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the Veteran has a current lumbar spine 
disability as a result of his in-service 
injury or is otherwise etiologically 
related to his service.  The examiner is 
specifically asked to address (1) the post-
service treatment records from June 1997 
related to a workplace injury; 
(2) the February 2008 VA opinion relating 
the Veteran's current lumbar spine disorder 
to his in-service treatment; and (3) the 
June 2008 VA examiner's opinion indicating 
that the Veteran "very well could have 
developed" lumbar spine arthritis due to 
the service injury.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
rationale for all opinions and conclusions 
reached, including specific references to 
the Veteran's claims file, including the 
in-service and post-service treatment 
records and the Veteran's lay assertions.  

4.  After completing the above requested 
development, the RO/AMC should fully 
adjudicate the claim of service connection 
for a low back disability.  The RO/AMC 
should also resolve the matter of 
assigning of initial evaluations for the 
now-service connected right knee 
disability and right eye disability.  
After resolution of these matters, the 
RO/AMC should schedule the Veteran for an 
appropriate VA examination(s) to ascertain 
whether the service-connected disabilities 
alone preclude him from performing all 
forms of substantially gainful employment.  

The pertinent evidence in the claims file 
should be made available to the examiner(s) 
for review.  Accordingly, the examiner(s) 
should review the pertinent evidence, 
including the Veteran's lay assertions, and 
also undertake any indicated studies.  

Based on results of the examination, 
including the case review, the examiner 
should offer an opinion as to whether the 
service-connected disabilities alone (i.e., 
without regard to the Veteran's nonservice-
connected disabilities or the Veteran's 
age) are productive of an overall level of 
incapacity sufficient to prevent him from 
securing and following any form of 
substantially gainful employment consistent 
with his educational and occupational 
experience.    

To the extent the Veteran is scheduled for 
multiple VA examinations, the Board 
requests that each examiner take into 
account all of the Veteran's service-
connected disabilities when rendering an 
opinion as to unemployability.

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claims in light of all pertinent 
evidence of record and legal authority.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


